Name: Council Regulation (EEC) No 2316/86 of 21 July 1986 amending Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 7 . 86 Official Journal of the European Communities No L 202/3 COUNCIL REGULATION (EEC) No 2316/86 of 21 July 1986 amending Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1335/86 (2), and in particular Article 5c (6) thereof, Having regard to the proposal from the Commission , Whereas Article 2 of Regulation (EEC) No 857/84 (3), as last amended by Regulation (EEC) No 191 1 /86 (4), provides that the reference quantity for producers or purchasers must be fixed on the basis of the quantity deli ­ vered or purchases made during the 1981 calendar year plus 1 % ; whereas, however, Member States may use the figures for 1982 or 1983 providing that they weight the quantity delivered or purchased by a corresponding uniform percentage ; whereas Article 2 (2) authorizes the Member States to vary the percentage on the basis of the trend in deliveries in certain regions between 1981 and 1983 or of the trend in deliveries of certain categories of persons liable during this same period ; Whereas, for administrative reasons, it should be provided that the reference quantity for producers or purchasers in Spain be fixed on the basis of the quantity delivered or purchased during one of the three years nearest to the date of accession , i . e . 1983 , 1984 or 1985 ; whereas, at the same time, the trends taken into account pursuant to Article 2 (2) of Regulation (EEC) No 857/84 should be those occurring between 1983 and 1985 ; whereas, for the same reason , provision should be made that, where Article 3 (3) of the said Regulation applies, the reference to any other calendar reference year should be included within the 1983 to 1985 period ; Whereas the same provisions should apply to direct sales, 1 . the second subparagraph of Article 2 ( 1 ) shall be replaced by the following : 'However : (a) Member States other than the Kingdom of Spain may provide that, on their territory, the reference quantity referred to in the first subparagraph shall be equal to the quantity of milk or milk equivalent delivered or purchased during the 1982 calendar year or the 1983 calendar year, weighted by a percentage established so as not to exceed the guaranteed quantity defined in Article 5c of Regu ­ lation (EEC) No 804/68 ; (b) The Kingdom of Spain may provide that, on its territory, the reference quantity referred to in the first subparagraph shall be equal to the quantity of milk or milk equivalent delivered or purchased during the 1983 calendar year, the 1984 calendar year or the 1985 calendar year, weighted by a percentage established so as not to exceed the guaranteed quantity defined in Article 5c of Regu ­ lation (EEC) No 804/68 .' ; 2. the following subparagraph shall be added to Article 2 (2) : 'However, in Spain, the percentages referred to in para ­ graph 1 may be varied on the basis of the level of deli ­ veries of certain categories of persons liable for the levy, of the trend in deliveries in certain regions between 1983 and 1985 or of the trend in deliveries of certain categories of persons liable during this same period, under conditions to be determined according to the procedure provided for in Article 30 of Regula ­ tion (EEC) No 804/68 .' ; 3 . the following sentence shall be added to point 3 of the first paragraph of Article 3 : 'However, in Spain, such producers shall , at their request, obtain the taking into account of another calendar reference year within the 1983 to 1985 period.' ; 4 . the second subparagraph of Article 6 ( 1 ) shall be replaced by the following : 'However : (a) Member States other than the Kingdom of Spain may provide that, on their territory, the reference quantity for the producer shall be equal to the quantity of direct sales which he has made during the 1982 calendar year or the 1983 calendar year, weighted by a percentage ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 857/84 is hereby amended as follows : (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 119 , 8 . 5 . 1986, p. 19 . (3) OJ No L 90 , 1 . 4 . 1984, p. 13 . (4) OJ No L 165, 21 . 6 . 1986, p. 6 . No L 202/4 Official Journal of the European Communities 25 . 7 . 86 in sales of certain categories of persons liable during this same period, under conditions to be determined according to the procedure provided for in Article 30 of Regulation (EEC) No 804/68 .'. (b) the Kingdom of Spain may provide that, on its territory, the reference quantity for the producer shall be equal to the quantity of direct sales which he has made during the 1983 calendar year, the 1984 calendar year or the 1985 calendar year, weighted by a percentage ; 5 . the following subparagraph shall be added to Article 6 ( 1 ): 'However, in Spain , the percentage referred to in the first and second subparagraphs may be varied on the basis of the level of sales of certain categories of persons liable for the levy, of the trend in sales in certain regions between 1983 and 1985 or of the trend Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 July 1986 . For the Council The President G. HOWE